Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

       Claims 21 - 40 are pending.  
      Claims 21, 28, 35 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving via a network data encapsulating a first notification including a physiological measurement of a patient and a status of an infusion pump associated with a patient, and wherein status of an infusion pump specifying an action to be performed at the infusion pump, and wherein associating a first notification with a notification category such that the association is based on characteristics associated with the first notification, such that the first notification category is related to the action to be performed by the infusion pump and associated with a location of the infusion pump, and wherein assigning one or more users to a first subscription associated with the first notification category, and wherein a subscription assignment is based at least in part on the following: a plurality of roles including a first role and a second role associated with the set of users and locations associated with the users, wherein assignment information for the set of users is accessible, and wherein identifying a first user from a user table in order to determine that a first user is assigned to a first subscription and 21 - 40.  
  
Claims 22 - 27 are allowed due to allowed base claim 21.  
Claims 29 - 34 are allowed due to allowed base claim 28.  
Claims 36 - 40 are allowed due to allowed base claim 35.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                              2-9-2022Primary Examiner, Art Unit 2443